Title: Notes on a Conversation with Aaron Burr, 26 January 1804
From: Jefferson, Thomas
To: 


               Jan. 26. Colo Burr the V.P. calls on me in the evening, having previously asked an opportunity of conversing with me. he began by recapitulating summarily that he had come to N.Y. a stranger some years ago, that he found the country in possn of two rich families, (the Livingstons & Clintons) that his pursuits were not political & he meddled not. when the crisis however of 1800. came on, they found their influence worn out, & sollicited his aid with the people. he lent it without any views of promotion. that his being named as a candidate for V.P. was unexpected by him. he acceded to it with a view to promote my fame & advancement and from a desire to be with me, whose company & conversation had always been fascinating to him. that since that those great families had become hostile to him, and had excited the calumnies which I had seen published. that in this Hamilton had joined and had even written some of the pieces against him. that his attachment to me had been sincere and was still unchanged, altho many little stories had been carried to him, & he supposed to me also, which he despised, but that attachments must be reciprocal or cease to exist, and therefore he asked if any change had taken place in mine towards him: that he had chosen to have this conversn with myself directly & not through any intermediate agent. he reminded me of a letter written to him about the time of counting the votes (say Feb. 1801) mentioning that I his election had left a chasm in my arrangements, that I had lost him from my list in the admn, &c. he observed he believed it would be for the interest of the republican cause for him to retire; that a disadvantageous schism would otherwise take place; but that were he to retire, it would be said he shrunk from the public sentence, which he never would do; that his enemies were using my name to destroy him, and something was necessary from me to prevent and deprive them of that weapon, some mark of favor from me, which would declare to the world that he retired with my confidence. I answered by recapitulating to him what had been my conduct previous to the election of 1800. that I never had interfered directly or indirectly with my friends or any others, to influence the election either for him or myself; that I considered it as my duty to be merely passive, except that, in Virginia, I had taken some measures to procure for him the unanimous vote of that state, because I thought any failure there might be imputed to me. that in the election now coming on, I was observing the same conduct, held no councils with any body respecting it, nor suffered any one to speak to me on the subject, believing it my duty to leave myself to the free discussion of the public: that I do not at this moment know, nor have ever heard who were to be proposed as candidates for the public choice, except so far as could be gathered from the newspapers. that as to the attack excited against him in the newspapers, I had noticed it but as the passing wind; that I had seen complaints that Cheetham, employed in publishing the laws, should be permitted to eat the publick bread & abuse it’s second officer: that as to this, the publishers of the laws were appd by the Secy. of state, witht. any reference to me; that to make the notice general, it was often given to one republican & one federal printer of the same place, that these federal printers did not in the least intermit their abuse of me, tho’ recieving emoluments from the govmt, and that I had never thot it proper to interfere for myself, & consequently not in the case of the Vicepresident. that as to the letter he referred to, I remembered it, and believed he had only mistaken the date at which it was written; that I thought it must have been on the first notice of the event of the election of S. Carolina; and that I had taken that occasion to mention to him that I had intended to have proposed to him one of the great offices, if he had not been elected, but that his election in giving him a higher station had deprived me of his aid in the administration. the letter alluded to was in fact mine to him of Dec. 15. 1800. I now went on to explain to him verbally what I meant by saying I had lost him from my list. that in Genl Washington’s time it had been signified to him that mr Adams, then V. President, would be glad of a foreign embassy; that Genl. Washington mentd it to me, expressed his doubts whether mr Adams was a fit character for such an office, & his still greater doubts, indeed his conviction that it would not be justifiable to send away the person who, in case of his death, was provided by the constn, to take his place; that it would moreover appear indecent for him to be disposing of the public trusts in apparently buying off a competitor for the public favor. I concurred with him in the opinion, and, if I recollect rightly, Hamilton, Knox & Randolph were consulted & gave the same opinions. that when mr Adams came to the admn, in his first interview with me he mentioned the necessity of a mission to France, and how desireable it would have been to him if he could have got me to undertake it; but that he concieved it would be wrong in him to send me away, and assigned the same reasons Genl Washington had done; and therefore he should appoint mr Madison &c. that I had myself contemplated his (Colo. Burr’s) appointment to one of the great offices; in case he were not elected V.P. but that as soon as that election was known, I saw it could not be done for the good reasons which had led Genl. W. & mr A. to the same conclusion, and therefore in my first letter to Colo. Burr after the issue was known, I had mentioned to him that a chasm in my arrangements had been produced by this event. I was thus particular in rectifying the date of this letter, because it gave me an opportunity of explaining the grounds on which it was written which were indirectly an answer to his present hints. he left the matter with me for consideration & the conversation was turned to indifferent subjects. I should here notice that Colo. Burr must have thot I could swallow strong things in my own favor, when he founded his acquiescence in the nominn as V.P. to his desire of promoting my honor, the being with me whose company & conversn had always been fascinating to him &c. I had never seen Colo. B. till he came as a member of Senate. his conduct very soon inspired me with distrust. I habitually cautioned mr Madison against trusting him too much. I saw afterwards that under Genl. W’s and mr A’s admns, whenever a great military appmt or a diplomatic one was to be made, he came post to Philada to shew himself, & in fact that he was always at market, if they had wanted him. he was indeed told by Dayton in 1800. he might be Secy. at war: but this bid was too late. his election as V.P. was then foreseen. with these impressions of Colo. Burr there never had been an intimacy between us, and but little association. when I destined him for a high appmt, it was out of respect for the favor he had obtained with  the republican party  by his extraordinary exertions and success in the N.Y. election in 1800. 
            